Per Curiam,.

This was an action by Kahn against the ap*213pellees to recover possession of certain personal property. Issue, ti'ial, vei’dict and judgment for the defendants.
Chandler $ Hines, for the appellant.
A. L. Robinson, for the appellees.
The case is before us on the evidence, from a careful examination of which we are of the opinion that it wholly fails to sustain the verdict; hence a motion which Was' made for a new trial should have prevailed. ■
The judgment below is reversed with costs, and the cause remanded for a new trial.